EXHIBIT 10.1

 

February 21, 2015

 

Dr. Jon Brunelle, D.C. 

Myriad Medical Marketing 

1150 El Camino Road, Suite 108 

Corona, CA 92879

 

Re:

Letter of Intent for Sales Agency

 

Dear Dr. Brunelle:

 

This letter serves as a Letter of Intent by and between BioCorRx Inc.
(“Company”), a Nevada Corporation, and Myriad Medical Marketing
(“Representative”), a California Corporation in furtherance of the discussions
between Company and Representative regarding an exclusive business relationship.

 

This Letter of Intent is intended to summarize and set forth the preliminary and
non-binding understanding between the parties with respect to the terms and
conditions upon which a formal agreement would be drawn up. The objective is to
grant Representative the exclusive rights to represent and market the Start
Fresh Program (“SF Program”) directly to Physicians Business Solutions (“PBS”),
a Georgia Limited Liability Company, its clients and medically integrated
Wellness Centers (“Wellness Centers”) throughout the United States. The terms of
the sales agency will be more particularly set forth in a definitive agreement
to be mutually agreed upon by the parties.

 

The SF Program shall be defined as the protocols, counseling and treatment
methods developed by Company who has and owns the worldwide rights to the SF
Program. The SF Program is a comprehensive addiction program which includes life
coaching (14-16 sessions), coupled with the Naltrexone Implant Product. The
implant is tailored specifically for each individual’s psycho-social recovery
from addiction and is designed to promote a drug and alcohol-free lifestyle. The
Naltrexone Implant Product means a single administration, long acting Naltrexone
Implant that consists of naltrexone formulations in a biodegradable form that is
suitable for subcutaneous implantation in a particular patient.

 

Wellness Centers shall be defined as integrated retail physical medicine
practices specifically offering chiropractic treatments either solely or in
combination with other medically integrated services, including, but not limited
to, physical therapy, nutrition, weight management and occupational therapy.
This expressly excludes any practice facility or individual currently offering
any form of addiction treatment and/or not offering chiropractic services.

 

The parties intend that the definitive agreement will include an exclusive right
to represent the SF Program to PBS and Wellness Centers in the United States
with express exclusions that the parties will agree and acknowledge on the
definitive agreement. Company’s payment and compensation to Representative will
continue to be negotiated and outlined on the definitive agreement.

 

 
1


--------------------------------------------------------------------------------




 

The initial term and milestones will be defined upon reaching a definitive
agreement. It is the intention of the parties to reach a definitive agreement
with the initial term of a five years, with automatic renewal for periods of the
same terms.

 

Representative will be considered an independent contractor of Company and shall
in no way be considered as an agent of Company, nor shall Representative have
the authority to bind Company in any manner whatsoever.

 

The parties agree to use good faith and their best efforts to negotiate a
mutually profitable and beneficial Definitive Agreement, including all relevant
terms and conditions thereto. During the negotiations hereunder, both parties
agree to comply with all applicable laws.

 

The Parties contemplate the Definitive Agreement with respect to matters set
forth in this Letter of Intent shall be executed on or prior to March 1, 2015.
The Definitive Agreement shall be subject to the approval of the board of
directors of each party hereto.

 

It is understood that this Letter of Intent is only an expression of the
intention of the parties hereto and only such of those terms and conditions as
incorporated into mutually satisfactory documents executed by the parties hereto
shall be enforceable. In addition, without limiting the foregoing, this Letter
of Intent does not and shall not be construed as a binding agreement nor binding
obligation on either party to proceed with the transaction contemplated by this
Letter of Intent.

 

By their signature below, each party agrees to keep in strict confidence all
information regarding the terms of the proposed distribution. The parties agree
that during the course of the negotiations, they will not entertain any offers
from or conduct any discussions with any other party with respect to the subject
matter of the Letter of Intent.

 

Company is a public company and therefore must disclose all material
developments regarding its business. Both Company and Representative agree to
release a mutually agreed press release announcing this letter of intent and any
future agreements.

 

The parties indicate their acceptance of this document by signing this Letter of
Intent at the appropriate space provided below.

 

 

For and on behalf of Company

BIOCORRX INC

 



For and on behalf of Representative

MYRIAD MEDICAL MARKETING

 

 

 

 

 

Signed By:

/s/ Brady Granier

 

Signed By:

/s/ Jon Brunelle

 

Brady Granier, Interim CEO/COO

 

Dr. Jon Brunelle, D.C.

 

 

 

 

 

 

 

Date: 2/24/2015

 

Date: 2/24/2015

 

 

 

2

--------------------------------------------------------------------------------